UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1322


MCELROY COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; ROGER D. KENNEDY,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0592 BLA)


Submitted:   November 30, 2015               Decided:   December 11, 2015


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey R. Soukup, Kevin M. McGuire, Williams S. Mattingly,
JACKSON KELLY PLLC, Lexington, Kentucky, for Petitioner.     M.
Patricia Smith, Solicitor of Labor, Rae Ellen James, Associate
Solicitor, Gary K. Stearman, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Anne Megan Davis, Thomas E. Johnson, JOHNSON,
JONES, SNELLING, GILBERT & DAVIS, P.C., Chicago, Illinois, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      McElroy Coal Company seeks review of the Benefits Review

Board’s    decision     and    order    affirming    the   administrative        law

judge’s award of living miner benefits to former miner Roger D.

Kennedy,    pursuant     to     30   U.S.C.      §§ 901-945    (2012)     and    its

subsequent order denying reconsideration.                  Our review of the

record     discloses     that    the     ALJ’s     decision    is      based    upon

substantial evidence and that the Board’s decision is without

reversible error.       Accordingly, we deny the petition for review.

We   dispense   with    oral    argument      because    the   facts    and     legal

contentions     are    adequately      presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         2